DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 10/27/22 have been fully considered but they are not persuasive.
On page 12 regarding drawing objections, Applicant argues amendments overcome outstanding drawing objections.
The Examiner respectfully agrees that most of the drawing objections have been overcome. However, the objections which were not addressed remain. Please see below.
On page 12 regarding claim objections Applicant argues the term “holes” has been amended and replaced with “cells”.
The Examiner notes that this does not overcome the outstanding objection, since it simply replaces one synonym with another, but does not clarify if the struts surround or form cells, or whether they comprise cells (e.g. include cells). The objection is accordingly maintained.
On pages 12-13 regarding 112a-b rejections to the term “adjustable length”, Applicant argues the person of ordinary skill understands this term based on the specification. However, the term is clarified to indicate these portions are formed entirely from nonmetallic material. Applicant argues that the person of ordinary skill understands these amendments to mean that this “adjustable portion” accommodates bending and the adjustment of the length of the adjustable portions to adjust a gap/distance between the middle portion and upper/lower portions. Applicant argues that while the term “bending portion 11” and “length adjusting portion 15” are both used in the specification and drawings, the person of ordinary skill understands that these can both apply to a single structure, such as the skirt shown in Figure 11 since it allows both bending, as well as adjustment of the length of the gap to be adjusted.
With this “explanation”, which doesn’t actually further explain what an adjustable length portion is or how it is different from something which bends, for the purposes of examination from this point forward, understands that the “length adjustable portion” is simply a portion which is made of a material which is capable of bending, or a part which might be manufactured to have a custom distance from another structure. Since Applicant hasn’t actually explained further what the term means, the broadest reasonable interpretation is being used. The “length adjustment” of a bendable portion is considered to be “adjustable” in its length since bending would at least minutely change the absolute distance between two points (although not the length measured along the device itself). 
On pages 14-15 regarding prior art rejections, Applicant argues Pellegrini comprises a single metal stent without length adjusting portions and thus there “is no proper basis for modifying the stent to include separate sections even if another reference disclosed such separate stent portions”. Applicant concludes the modification only could come from improper hindsight reasoning.
The Examiner respectfully disagrees and maintains it is obvious to modify Pellegrini as is laid out in the rejection of record. 
On pages 15-16 Applicant argues any flexible-length sections in Borges isn’t entirely nonmetallic, and is likewise unrelated to heart valves. Applicant argues Borges’ disclosure towards stent-grafts. Applicant also states Borges’ graft has evenly spaced segments and a uniform structure therealong. Applicant argues the flexible-length sections of Borges thus could not bend more easily than the other portions.
The Examiner respectfully disagrees, noting the annotated figure of Borges shows explicitly how there aren’t stent components in the flexible-length section, and [0054] which explicitly includes only non-metallic elements in the defined length adjustable portions. As regards uniform spacing of segments, the Examiner notes no part of the claim which isn’t taught by the Pellegrini Borges Combination, making the statement unclear as regards how it is an argument. The Examiner notes that while arguments are being responded to, since the Combination is understood to still stand, a new rejection is made in light of Bell (below), found in further search.
On page 16 Applicant argues further that it would not be obvious to “replace the interconnected diamond-shaped structures of the Pellegrini stent with the separate segments of” Borges since this would not provide a tubular body portion and thus would be ineffective for supporting leaflets, making Pellegrini unsuitable for its intended purpose.
The Examiner respectfully disagrees. Providing the ends of Pellegrini’s valve with flexibility for the purposes of conforming to various heart dimensions and structures does not affect the prosthetic leaflets located within the unchanged portion of Pellegrini. Additionally, the Examiner reminds Applicant that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor. Additionally, to be of probative value, any objective evidence should be supported by actual proof. Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See also MPEP 716.01(c).
On pages 16-17 regarding claim 39, Applicant argues the person of ordinary skill understands that the word “gap” indicates the distance the middle portion is spaced from the upper/lower flared sections, and argues that Pellegrini doesn’t disclose stent portions that are spaced by a gap. 
The Examiner respectfully notes the rejection had relied upon Borges for this limitation, but again notes that Bell is provided who more accurately teaches the invention.
On page 17 Applicant argues new claims are provided which the cited prior art does not teach.
The Examiner respectfully refers to the rejection below regarding new claims.

Election/Restrictions
Newly submitted claim 49 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally examined invention is drawn towards a transcatheter valve replacement device for a diseased heart which comprises a valve frame and leaflets, there being adjustable length portions within the frame. Newly submitted claim 49 on the other hand, is drawn towards a valve replacement device which additionally includes first and second sealing components, and does not include adjustable length portions. There is accordingly two-way distinctness between these subcombinations.
Additionally, claims 45-46 are additionally drawn towards an embodiment which is not consistent with the originally presented claims. The claims indicate the valve system has first and second adjustable portions comprising a skirt covering the middle portion, the skirt being pericardium. However, the specification [077] indicates that this is distinct from the originally filed/examined invention since this embodiment includes the middle section of the frame only, whereas the originally examined/filed claims include both the upper, middle, and lower portions. 
Claim 44 likewise is only supported by the specification in [078] which also refers to figure 11, in which there is only a middle frame portion. Since this embodiment is distinct from the one originally examined (e.g. the one with upper, middle, and lower frame portions), it is likewise drawn to non-elected, non-originally presented embodiment.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 44-46, 49 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The disclosure is objected to because of the following informalities: The specification [0065] states the bendable portion 11 is configured as a length adjusting portion by "utilizing an open mesh structure" between adjacent portions, so that disconnected stent portions can be connected by "the sealing component such as fabric, PET, PTFE, polyester cloth, and/or pericardial tissues "which allows the heart valve replacement system to bend". However: fabric, PET, PTFE, polyester, and pericardial tissues aren’t “mesh structures”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “anchoring portions” of the upper/lower flared portions, “skirt”, and flared portions including cylindrical shaped struts must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 is objected to for claiming the cell struts comprise a plurality of “cells”. The specification/drawings don’t appear to show any cells within the struts of the invention, and so it is understood that the “cell struts” do not actually comprise a plurality of cells as is claimed. It is possible (from the specification/drawings) that this means that the struts form or surround cells (which are essentially through-holes between struts). This is how the claim will be interpreted for examination, but clarification is required. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19, 26-27, 30, 32, 37-38, 42, 47-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 17 is rejected for having new matter, since the disclosure as is originally filed does not have support for the first and second adjustable portions being “formed entirely from nonmetallic material”. 
First, the specification does not at all indicate that the first and second adjustable portions are made of any specific material. While it does indicate that a “bendable portion 11” and “sealing component” can be made of various nonmetallic components, the claim as is presently worded prevents the presence of a metallic material, where there is no such evidence of the lack of a material in the originally filed specification. This claim accordingly has new matter.
Claims 47-48 are rejected for having new matter, as there is no support in the originally filed specification for the flared portions to include cylindrical-shaped struts. The figures to the claimed embodiment all show the flared portions having conical/flare-shaped struts, so as to define the flare. 
Remaining claims are rejected for depending on a claim with new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-19, 26-27, 30, 32, 37-39, 42, and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 20170360561 A1) hereinafter known as Bell in view of Lane (US 5037434 A).
Regarding claim 17 Bell discloses a transcatheter (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Bell was considered capable of performing the cited intended use of being for catheter delivery. See, for example [0004]) valve replacement device (Figure 1) for a diseased heart valve (this is likewise stated as an intended use of the valve replacement device (see explanation above). See also [0001]-[0002]) comprising:
a valve frame (Figure 1 item 100) comprising multiple stent portions formed from metal ([0088]) comprising an upper flared portion (Figure 1 item 140), a lower flared portion (Figure 1 item 110), and a rigid middle portion located therebetween (Figure 1 item 120); 
first and second adjustable length portions (Figure 19 items 116/128 and Figure 20 items 132/144 respectively) which connect the rigid middle portion to the upper and lower portions (Figure 20) and are formed of entirely nonmetallic material ([0045], [0057]) configured for easy bending relative to the rigid middle portion to allow bending adjustment of the length of the first and second adjustable portions between the upper/middle/lower portions to conform to native anatomy of the heart (The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Bell discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See, for example [0045] and [0057] the flexible materials are inherently considered capable of bending. See also the Abstract)., and 
a plurality of prosthetic leaflets supported by the rigid middle portion ([0052]), the leaflets having an extended leaflet free edge (Figures 4a-b show the free edges of the leaflets extending from the stent structure to coapt),
but is silent with regards to one of the leaflets having a prong structure to couple to the valve frame. 
However, regarding claim 17 Lane teaches a heart valve leaflet which includes at least one prong structure extending from the free edge that couples to the valve frame (Figure 13/14 items 72/74).
Bell and Lane are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Bell so that the leaflets included at least one prong to connect the leaflet free edge to the valve frame such as is taught by Lane as a known method to connect leaflets to frames at commissures.  Such a connection is considered one of a variety of well-known connection methods to secure leaflets to a frame easily, effectively, and securely.
Regarding claim 18 the Bell Lane Combination teaches the device of claim 17 substantially as is claimed,
wherein Lane further teaches the prong structure continuously extends from the extended leaflet free edge and wherein prong structure and the leaflet are made of the same material (the prong structure/leaflet are one cohesive element);
but is silent with regards to the angle and length of the prong structure.
However, regarding claim 18 Lane (Figures 13/14) appears to show the prong structure able to extend at variable angles, including at angles between 0-90 degrees, or about 45 degrees (Annotated Figures 13/14). While the drawings are not understood to be drawn to scale, the person of ordinary skill in the art at the time the invention was filed would have found it obvious, based on the disclosure/figures of Lane to have the prongs extend at about 45-55 degrees since Lane appears to illustrate a similar angle.
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Bell so that the length of the prongs falls between 12-17 mm since the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. In this case, any length which would provide enough material to allow the connection/folding configuration taught by Lane would have fallen within the scope of obvious to the person of ordinary skill.

    PNG
    media_image1.png
    347
    516
    media_image1.png
    Greyscale

Regarding claim 19 the Bell Lane Combination teaches the device of claim 17 substantially as is claimed,
wherein Bell further discloses the middle portion is cylindrical (Figure 1) and comprises a plurality of cell struts at an outflow end thereof, the cell struts comprise a plurality of cells (Figure 1 shows the outflow end of struts having diamond-shaped cells).
Regarding claims 26, 37, and 42 the Bell Lane Combination teaches the device of claim 17 substantially as is claimed,
wherein Bell further discloses the material of each adjustable length portion is fabric comprising PET, PTFE, or polyester, or pericardium ([0045] and [0057]).
Regarding claims 27 and 38 the Bell Lane Combination teaches the device of claim 17 substantially as is claimed,
wherein Bell further discloses the upper and lower flared portions comprise an anchoring portion formed from a Nitinol metal ([0088] ([0046], [0053], [0058] Nitinol) the upper and lower portions are made of metal; as the Examiner best understands the flared portions can comprise an “anchoring portion” since they could be used to anchor the valve in place within vasculature).
Regarding claim 30 the Bell Lane Combination teaches the device of claim 17 substantially as is claimed,
wherein Bell further discloses the first and second length adjustable portions connect the upper and lower flared portions to the middle portion so there is a gap therebetween that is occupied by the adjustable length portions (see the rejection to claim 17 above along with Figure 1 in which the inflow/outflow bands which secure to one another occupy the gap),
but is silent with regards to the gap being 1-10 mm.
However, regarding claim 30 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dimensions of any part thereof, including the gap/length adjustment portions, so that they are 1-10 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. Notably, the specific dimensions of the bands can be optimizeable so that the desired flexibility can occur. 
Regarding claim 32 the Bell Lane Combination teaches the device of claim 17 substantially as is claimed,
wherein Bell further discloses a height of the middle portion is measured along a longitudinal axis of the valve frame extending between opposite ends of the valve frame, and wherein the height is from 0.5 to 1.5 times a height of a displaced diseased leaflet at a native implantation site (the Examiner notes that this appears to be both a method step (e.g. “a height…is measured”), as well as something which does not affect the claimed invention at all, but rather would appear to depend on the size/shape/height of the valve which this device is replacing and is accordingly, an “intended location of implantation”. See the explanation regarding intended use limitations in the rejection to claim 17 above).)
Regarding claim 39 see the rejection to claim 17 (and 30) above.
Regarding claims 47-48 the Bell Lane Combination teaches the device of claim 17 substantially as is claimed,
wherein Bell further discloses the upper/lower flared portions include struts with a cylindrical shape (see struts near the device ends), and another set of struts which extend outwardly therefrom to define a flared shape (see the struts at the flare).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/07/22